         Case 2:19-cr-00117-JLR Document 50 Filed 06/01/20 Page 1 of 1



                                                                 Honorable James Robart

                     UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF WASHINGTON, SEATTLE

UNITED STATES OF AMERICA,        )              No. CR19-117 JLR
                                 )
                 Plaintiff,      )              ORDER CONTINUING
           v.                    )              MOTION FILING DEADLINE
                                 )
SHAWNA REID,                     )
                                 )
                 Defendant.      )
                                 )
_________________________________)


      The court, having considered the unopposed defense motion to continue the

motion filing deadline and good cause having been shown, it is ordered that the date by

which defense motions are to be filed is continued to June 30, 2020.

      ORDERED this 1st day of June, 2020.


                                           A
                                         __________________________________
                                         James L. Robart
                                         U.S. District Judge


Presented by:




/s/ Michael Nance
Defense Attorney
